DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, with traverse, of Group 2 (directed to formula (D2)) and Group 3 (directed to organic electroluminescence device comprising second compound) as set forth in the Requirement for Restriction/Election filed 05/25/22.

4.	The election reads on Claims 1-5 and 10-38.

5.	Claims 1-38 are pending.  Claims 6-9 have been withdrawn from consideration.

6.	The Applicant argues that “unity of invention does exist between Groups 3 and 4,” and that the search of all the claims would not impose a serious burden on the Office.  Applicant's arguments have been fully considered but they are not persuasive.  The Applicant has not addressed the evidence of the lack of the same or corresponding special technical features as produced by the Office, wherein the common technical feature found in Groups 3 and 4 have been disclosed by Hatakeyama et al. (WO 2016/152418 A1) (see pages 4-5 of the Requirement for Restriction/Election filed 05/25/22).  Furthermore, it is the position of the Office that serious burden would exist as, for instance, Applicant’s formula (D1) and (D2) recite mutually exclusive chemical structures containing condensed heterocyclic cores belonging to different chemical classes which are not obvious variants of each other.  Hence, the restriction/election requirement is FINAL.

Drawings
7.	The drawings are objected to because the "FIG. 1" label of the single viewing cannot appear in the sheet.  See 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
8.	The disclosure is objected to because of the following informalities:  The Specification refers to the single view drawing as "FIG. 1.”  However, all instances of "FIG. 1" should be replaced by "The FIGURE" or "the FIGURE" as numbered abbreviations are not allowed as there is only one single viewing.  See 37 CFR 1.84(u)(1).  Furthermore, the “FIG. 1” label in the Drawings should be deleted.  Appropriate corrections are required.

 Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-5 and 10-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152418 A1).
	Regarding Claims 1-5, 10-34, and 36-38, Hatakeyama et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    376
    386
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (101), anode (102), hole-injecting layer (103), hole-transporting layer (104), light-emitting layer (105), electron-transporting layer (106), electron-injecting layer (107), and cathode (108) (Fig. 1; pages 37-38 of the Machine Translation); the light-emitting layer comprises host compound in combination with the dopant materials (which emits blue light) of the following form (page 2, lines 52-53 of the Machine Translation; page 41, lines 1693-1700 of the Machine Translation):

    PNG
    media_image2.png
    166
    205
    media_image2.png
    Greyscale

(page 4).  Embodiments are disclosed (for the dopant material):

    PNG
    media_image3.png
    106
    141
    media_image3.png
    Greyscale

(page 55) (equivalent to Applicant’s preferred embodiment; see page 82 of the present national phase publication) and 

    PNG
    media_image4.png
    154
    173
    media_image4.png
    Greyscale

(page 178) (which has a FWHM of 28 nm and emits blue light) (page 70, lines 2921-2922 of the Machine Translation) such that Ra-b = unsubstituted aryl having 6 or 12 ring carbon atoms (phenyl or biphenyl) and rings α, β, and γ = substituted or unsubstituted aromatic hydrocarbon ring having 6 ring carbon atoms (benzene or phenyl-substituted benzene) of Applicant’s formula (D2); Rj = unsubstituted aryl group having 6 ring carbon atoms (phenyl) and Ra-i = Rk-o = hydrogen of Applicant’s formula (D2a).  Hatakeyama et al. discloses the host material comprises “at least 1” selected from general formulae (B-1) to (B-6) (page 3, lines 90-95 of the Machine Translation; page 41, lines 1693-1700 of the Machine Translation); the dopant material is “preferably” at 25 wt% (such that the host material is at 75 wt%, wherein each of the host compounds can easily be present at equal concentrations) (page 41, line 1704-1707).  Hatakeyama et al. discloses the following pyrene-based compound as comprising the host material:

    PNG
    media_image5.png
    126
    207
    media_image5.png
    Greyscale

(page 94) (first compound) such that R301-302 = R304-310 = hydrogen and R302 = -L3-Ar31 (with L3 = phenylene and Ar31 = phenyl) of Applicant’s formula (22) as well as carbazole-based compounds such as:

    PNG
    media_image6.png
    202
    572
    media_image6.png
    Greyscale

(page 95) such that (for compound (B-4-201)) m4-6 = 0, Ar44 = Ar55 = unsubstituted aryl group having 6 ring carbon atoms (phenyl), and R71-78 = R81-88 = hydrogen of Applicant’s formula (2b).  However, Hatakeyama et al. does not explicitly disclose the emitting layer as recited by the Applicant, particularly in regards to the presence of a second compound having a hole mobility larger than that of the first compound.  Nevertheless, it would have been obvious to produce such a composition via the further incorporation of any one (or more) of the carbazole derivatives as disclosed by Hatakeyama et al. (above) as the second compound.  The motivation is provided is provided by the disclosure of Hatakeyama et al., which teaches the presence of a plurality of compounds (“at least 1”) corresponding to one of general formulae (B-1) to (B-6) comprising the host material; further motivation is provided by the fact that the compounds are chosen from a highly finite list as identified by Hatakeyama et al., thus rendering the production predictable with a reasonable expectation of success.  
	It is further the position of the Office compound (B-4-201) or (B-4-301) (second compound) would inherently have a greater hole mobility than that of compound (B-2-211); evidence is provided by the fact that the former are biscarbazole compounds fully encompassed by formula (2b) as preferred by the Applicant (see [0229] of the present national phase publication), while compound (B-2-211) is a pyrene skeleton-containing compound fully encompassed by formula (22) as preferred by the Applicant (see [0157], [0206] of the present national phase publication).

	Regarding Claim 35, Hatakeyama et al. discloses other embodiments that can alternatively be incorporated to the host material comprising compound (B-2-211), such as:

    PNG
    media_image7.png
    153
    121
    media_image7.png
    Greyscale

(page 95) such that R401-408 = hydrogen and R409-4110 = -L4-Ar41 (with L4 = single bond and Ar41 = phenyl) of Applicant’s formula (23).  Notice that any one of compounds (B-2-211) and (B-3-011) with the larger hole mobility can be defined as the “second compound.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786